DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 was considered by the examiner.

Allowable Subject Matter
Claims 1-28 were previously allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1-28 are allowed for similar reason recited in previous Notice of Allowance, in particular:
among other things, comprising:
determine a configuration of at least one accelerator device of the compute device, wherein the configuration is indicative of parallel execution capabilities of the at least one accelerator device, and
wherein to determine the configuration includes to determine for the at least one accelerator device whether the accelerator device is capable of accessing a shared data set and whether the accelerator device is capable of accessing a shared memory; 
divide the job into multiple tasks for a parallel execution of the multiple tasks among the one or more accelerator devices as a function of a job analysis of the job and the configuration of the at least one accelerator device indicative of whether the at least one accelerator device is capable of accessing the shared data set and whether the accelerator device is capable of accessing the shared memory; 
schedule the tasks to the one or more accelerator devices based on the job analysis; 
execute the tasks on the one or more accelerator devices for the parallel execution of the multiple tasks based on whether the at least one accelerator devices are capable of accessing the shared data set and whether the at least one accelerator devices are capable of accessing the shared memory; and 
combine task outputs from the at least one accelerator devices that executed the tasks to obtain an output of the job.




Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794.
	 The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-2 17-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611